 



Exhibit 10.49

[Letterhead of FormFactor, Inc.]

November 17, 2004

Joseph R. Bronson
6838 Rockview Ct.
San Jose, Ca. 95120

Dear Joe,

     We welcome the opportunity to offer you a salaried, exempt position with
FormFactor, Inc. (the “Company”) as President and a member of the Office of the
CEO, starting Wednesday, November 17, 2004. We look forward to having you join
us at this exciting time for the Company.

     In your capacity as President, you will report to Igor Khandros, Chief
Executive Officer, and will receive an annual salary of $300,000, which will be
paid bi-weekly in accordance with, and subject to, the Company’s normal payroll
procedures. You will also be eligible to participate in the annual Key
Management Bonus Plan at a target rate of 100% of your earned annual salary.
This bonus is conditioned upon the company’s performance and your individual
achievement of objectives, and will be prorated based upon your start date
through the end of the fiscal year.

     The Company will pay you a $20,000 bonus, which you will receive as a
separate check included with your first paycheck. This number is a gross dollar
figure. Please be aware you will be responsible for all personal income taxes
related to this sign-on bonus. We advise that you consult your tax consultant on
this matter.

     The Company will pay you a $3,000 per month housing allowance beginning
when you start incurring expenses for housing in the local area and will
continue as long as the housing expenses are incurred.

     As long as you remain a regular full-time employee of the Company, you are
eligible to receive certain employee benefits that are offered to our regular
full-time employees, which may from time to time change at the Company’s
discretion. These currently include:



  -   Medical, Dental and Vision Insurance Benefits     -   Short-Term and
Long-Term Disability Insurance Coverage     -   Group Life Insurance     -  
Paid Time-Off     -   401k Plan with Company Match     -   Section 125 Flex
Spending Plan     -   Employee Assistance Program     -   Employee Stock
Purchase Plan

     Coverage for the above-mentioned medical, dental, vision, disability and
life insurance benefits begin on your date of hire. Dependent coverage is also
available through this plan. Employee and dependent contributions to the plan
are outlined in our employee benefits guide (“Benefactor”).

     You will be entitled to fifteen days (15) of paid time-off annually. Paid
time-off will accrue at the rate of 4.62 hours per pay period starting from your
first day of employment. Paid time-off may be used for vacation or sick leave.

 



--------------------------------------------------------------------------------



 



Employment Offer Letter
Joseph R. Bronson
November 17, 2004
Page 2

     Following your employment commencement date, you will be granted a stock
option, entitling you to purchase 200,000 shares of common stock of the Company.
The exercise price of your option will be set at the fair market value of the
Company’s common stock as determined by the closing price on the Nasdaq National
Market on the date of grant, which will be your date of hire. The “Vesting
Commencement Date” will also be your date of hire. The option shall be subject
to the terms and conditions of the Company’s 2002 Equity Incentive Plan. The
option vests over a four-year period. On the first anniversary of the Vesting
Commencement Date, the option shall be vested as to twenty-five percent (25%) of
the shares covered by the option. The remaining Shares subject to the option
shall then vest on a monthly basis commencing one year after the Vesting
Commencement Date in increments of 1/36 of the remaining shares subject to the
option.

You will also be granted under the Plan, as of the date you commence employment
with the Company, restricted stock units (“RSUs”) which represent the right to
receive 38,432 shares of Company stock upon vesting. The RSUs shall vest in four
equal installments on January 1 of each of 2006, 2007, 2008 and 2009.

Your agreement to accept this offer is contingent upon your ability to show
proof of your legal right to work for the Company in the United States.

     You should be aware that your employment with the Company is for no
specified period and constitutes at will employment. As a result, you are free
to resign at any time, for any reason or for no reason. Similarly, the Company
is free to conclude its employment relationship with you at any time, with or
without cause. The Compensation Committee of the Board of Directors has decided
to implement a change of control arrangement for the Executive Officers of the
Company. As President, you will be entitled to receive the benefits of this
change of control arrangement, which will be finalized on or about December 8,
2004.

     I have enclosed our standard Agreement Regarding Employment, Confidential
Information, Invention Assignment, and Arbitration as a condition of your
employment. We will not be able to commence your employment until we have
received a signed copy of this document. If you accept this offer, please return
a signed copy to me. That Agreement requires, among other things, that in the
event of any dispute or claim relating to or arising out of our employment
relationship, you and the Company agree that all such disputes shall be fully
and finally resolved by final and binding arbitration conducted by the American
Arbitration Association in Alameda County, California. However, the parties
shall continue to have the right to seek judicial relief in the form of
injunctive and/or equitable relief, including but not limited to relief for
threatened or actual misappropriation of trade secrets or other unfair
competition.

     Additionally, you will be required to comply at all times with the
Company’s various rules, policies and procedures, including those set forth in
our Employee Handbook, our Statement of Corporate Code of Business Conduct
(“Corporate Code”), and our Statement of Policy regarding Insider Trading
(“Insider Trading Policy”). Copies of these three documents, and all our
policies and procedures will be available in hard copy and on Zunou - our
internal intranet site. Within 30 days of the commencement of your employment,
you will be required to provide the Company with signed acknowledgements
relating to the Employee Handbook, the Corporate Code and the Insider Trading
Policy. You should understand that, while referenced in this offer letter, the
Company rules, policies and procedures are not incorporated by reference into
this offer letter, and they can be changed, replaced or withdrawn at any time at
the discretion of the Company.

     To indicate your acceptance of the Company’s offer, please sign and date
this letter in the space provided below and return it to me. A duplicate
original is enclosed for your records. This offer, if not accepted, will expire
ten (10) days from the offer date. This letter, along with the agreement
relating to proprietary rights between you and the Company, set forth the terms
of your employment with the Company and supersede any prior

 



--------------------------------------------------------------------------------



 



Employment Offer Letter
Joseph R. Bronson
November 17, 2004
Page 3

representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by an officer of the
Company and by you.

     Joe, we look forward to your favorable reply and to a productive, fun and
exciting working relationship.

     

  Sincerely,

  FormFactor, Inc.
 
   

  /s/ IGOR Y. KHANDROS
 
   

  Igor Khandros

  CEO

  FormFactor, Inc

ACCEPTED AND AGREED TO this 17th day of November, 2004

 
/s/ JOSEPH R. BRONSON

--------------------------------------------------------------------------------

Joseph R. Bronson

 